Citation Nr: 1734164	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Milwaukee, Wisconsin retains jurisdiction of this appeal.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer, which he has asserted is related to his exposure to ionizing radiation during service.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309 (d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, such does not include prostate cancer.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" and meets the remainder of requirements defined in 38 C.F.R. § 3.311.  Prostate cancer is included in the list of radiogenic diseases.  38 C.F.R. § 3.311 (b)(2)(xxiii).  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The evidence shows the Veteran's prostate cancer was diagnosed in February 2007, more than five years after he was discharged from service.  Therefore, the procedural development for claims codified at 38 C.F.R. § 3.311 based on exposure to ionizing radiation are applicable.  See 38 C.F.R. § 3.311 (b)(4)(iv).

Development completed by the AOJ in this regard includes an August 2013 letter sent to the Defense Threat Reduction Agency (DTRA), which noted the Veteran was a confirmed participant of Operation PLUMBBOB that was conducted at the Nevada test site in 1957 and included a radiation dose estimate and internal dose estimate to the prostate.  In the August 2013 rating decision on appeal, the AOJ noted the dose estimate provided by the August 2013 letter from DTRA, as well as an adjusted prostate dose provided by the Chief Public Health and Environmental Hazards Officer in a December 2006 Memoranda, which the AOJ noted is less than the applicable screening doses.  As a result, the AOJ opined that it is unlikely the Veteran's prostate cancer resulted from exposure to ionizing radiation during military service.

Despite the foregoing development, the claims file does not reflect that the Veteran's claim was referred to the Under Secretary for Benefits, as required by 38 C.F.R. § 3.311 (b)(1)(iii).  Therefore, a remand is warranted in order to ensure full compliance with the procedural development required under 38 C.F.R. § 3.311, specifically referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b)(1)(iii).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

Advise the Under Secretary for Health as to the following credible statements made by the Veteran regarding his radiation exposure: after the bomb detonated, the trenches caved in, which resulted in him being covered from head to toe with dust; he was brushed off with a straw broom; after he took his mask off, he breathed in and ingested more radiation than expected; radiation detection badges were distributed and collected but he was told they were lost.  See May 2017 Board hearing transcript; see also Questionnaires dated May 1978 and August 2012; August 2015 Veteran statement.  

For purposes of making this dose determination, it is assumed that these lay statements are credible in asserting the Veteran's involvement with these programs.  See 38 C.F.R. § 3.311 (a)(4)(i), (ii).  Then, depending on the result of the dose assessment, refer the claim to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  See 38 C.F.R. § 3.311 (b)(1)(iii).

2. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




